UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) March 18, 2014 (March 17, 2014) SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Exact Name of Registrant as Specified in Its Charter) IOWA 000-53041 20-2735046 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa (Address of Principal Executive Offices) (Zip Code) (712) 366-0392 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a)Series B Director Aaron A. Meyerle voluntarily tendered his resignation from the Board of Directors (the “Board”) of Southwest Iowa Renewable Energy, LLC (the “Company”) effective February 21, 2014.After nine months of service to the Board on behalf of Bunge North America, Inc. (“Bunge”), Mr. Meyerle and Bunge decided to end his service to the Board in connection with a change of location and assignment within Bunge.Mr. Meyerle did not resign due to any disagreement with the Company regarding any matter relating to the Company’s operations, policies or practices. (d)Effective March 17, 2014, Bunge, as the sole Series B Member and pursuant to the Company’s Third Amended and Restated Operating Agreement, dated July 17, 2009, appointed Eric Heismeyer as the Series B Director of the Company to replace Mr. Meyerle.Mr. Heismeyer served as a Vice President of Agribusiness for Bunge from October, 2011 through January, 2014 when he was subsequently appointed the Vice President and Commercial Manager for Bunge’s Milling Division.Mr. Heismeyer has served in various management roles in the Agribusiness sector since 1997.As disclosed in the Company’s Annual Report on Form 10-K, Bunge is a substantial equity owner of and lender to the Company and, in addition, the Company is party to a series of contractual relationships with Bunge. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 18, 2014 SOUTHWEST IOWA RENEWABLE ENERGY, LLC By: /s/ Brian T. Cahill Brian T. Cahill Chief Executive Officer
